DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 12/17/2021. As indicated by the amendment: claim 22 has been amended. Claims 1-11, 13, 21-29 and 31-42 are presently pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, 24-27, 29, and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080 A1) in view of Gill et al. (US 2008/0064925 A1) in view of Kucklick et al. (US 2005/0234298 A1) in view of Kennedy et al. (US 2013/0201356 A1) in view of Zwaneburg (US 2006/0290710 A1) in view of Navok et al. (US 2006/0173242 A1).
Regarding claim 1, Cheung discloses an endoscope system comprising: a cannula (50; Fig. 2; par. [0047]) having a cannula channel (interior of cannula); an endoscope handle (32; par. [0041]) having a communication device that communicates image data to a display device (par. [0042]), the endoscope handle (32) including a camera (par. [0041]-[0042]) that is connected to the display device and a light source (par. [0043], [0039] and [0040]) that is configured to operate in response to at least one of an endoscope handle control element (par. [0041] – input controls for controlling the light source) and a touch actuated control on the touchscreen display, the handle control element (par. [0041] – input controls) being configured to operate the camera to take at least one of images and video of a surgical procedure (par. [0041] – input controls for recording video and still images the handle control element being configured to operate the camera to take at least one of images and video of a surgical procedure wherein the endoscope handle (32) is attached to a tubular endoscope device (10/12) a diameter of 3 mm or less (par. [0009]-[0010]), the tubular endoscope device being insertable through the cannula channel (Fig. 3), the tubular endoscope device further comprising an annular array of optical fibers (78; Fig. 8B; par. [0052]-[0053]) that are optically connected to the light source (par. [0053]) in the endoscope handle (32; par. [0043]-[0044] and [0053]-[0054]; Fig. 2).
Although Cheung discloses the sheath having a distal window (16) to image the field of view, it does not specifically disclose the sheath having a distal element defining a field of view. Additionally, Cheung does not specifically disclose. Gill teaches an analogous endoscope system wherein the tubular sheath (204; Fig. 24B; par. [0151]) has a distal optical element (560/562/564/566; Fig. 24B; par. [0151]) defining a field of 
Although Cheung discloses the endoscope (36) and tubular sheath (10/12) being inserted into a channel of the cannula (50; Fig. 2; par. [0047]) for minimally invasive surgery, it does not specifically disclose the system including an arthroscopic tool operatively configured for insertion through another cannula channel of a cannula, the cannula having an outer diameter of less than 4mm. Kucklick teaches an analogous endoscope system wherein an endoscope (2) and an arthroscopic tool (par. [0048]; Fig. 11) are inserted into a cannula (3; Figs. 11 and 12) having a working channel (56; first cannula channel) for the arthroscopic tool and a lumen (second cannula channel) for the endoscope (2; Fig. 12). Additionally, Kucklick teaches that when the cannula (3) is manufactured for use with arthroscopic instruments in smaller joints, it has an outer diameter measuring about 2-5mm (par. [0041] and [0042]). It would have been obvious to one having ordinary skill in the art to have modified the cannula of Cheung with that of Kucklick, including a working channel for an arthroscopic tool, and to provide the arthroscopic tool, in order reduce the number of incisions made during surgery, thereby minimizing the invasiveness of surgery, by allowing the surgeon to view the surgical site and perform a procedure through one cannula and incision. 
However, Cheung does not specifically disclose that is display device is a tablet display device having a battery, a touchscreen display and a touch actuated camera control unit, the touchscreen display being configured to control a light source. Kennedy teaches a tablet controlled endoscopic system, wherein the device is a tablet display camera being connected to the touch actuated control unit (par. [0033] – camera is connected to the touch actuated control unit via a wireless network to update the camera. Applicant has not claimed any features or functionalities of this connection). Kennedy teaches using the tablet display device in order to allow the operating room personnel to place the tablet in a convenient location for use. It would have been obvious to one having ordinary skill in the art to have made the display device of Cheung a battery powered tablet display device thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use, as taught by Kennedy. Zwaneburg teaches a light source (110) that controls the light sources (115) within it via commands from a touchscreen display device (130; par. [0019]). The touchscreen display device (130) communicates with the controller (112) of the light source (110) to control the spectral output and intensity, for example, of the light emitting diodes. It would have been obvious to one having ordinary skill in the art to have allowed the operator to control the light source with the tablet, as taught by Zwaneburg, in order to allow an operator to remotely control the operation of the two or more light emitting diodes of Cheung (par. [0043]), including the applied light wavelength and intensity. 
Although Cheung teaches that the endoscope handle (32) includes a light source (par. [0043], [0039] and [0040]) that is configured to operate in response to an endoscope handle control element (par. [0041] – input controls for controlling the light source), it does not specifically disclose that the light source is connected to a light 
Regarding claim 2, Cheung in view of Gill in view of Kucklick in view of Zwaneburg in view of Kennedy in view of Navok disclose the system of claim 1 wherein the system further comprises a fluid insertion connector (Cheung: 51; Kucklick: 24/29; par. [0033]; Fig. 2). 
Regarding claim 3, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, and Gill teaches substitution of a prism assembly for the optical assembly such that an angle of view of the tubular endoscope device is offset from an insertion axis of the tubular endoscope device in order to provide angled viewing (Gill: par. [0101] and [0155]). It would have been obvious to one having ordinary skill in the art to have provided the prism assembly 
Regarding claim 4, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 3 wherein the angle of view is defined by an angle relative to the insertion axis in a range of 5-45 degrees (Gill: par. [0101] and [0155]).
Regarding claim 5, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 wherein the tubular endoscope device (10/12) comprises a tubular body having an inner tube (72; Fig. 8A; par. [0052]) and an outer sheath (70; Fig. 8A; par. [0052]).
Regarding claim 6, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 5 wherein the outer sheath (70/12) has a diameter of 2 mm or less (par. [0010], [0012] and [0052]).
Regarding claim 7, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 wherein the endoscope handle (Gill: 402; par. [0143]; Fig. 22) comprises a power source (414), a power regulation circuit (416), a wireless video transmitter (410; par. [0147]) and a wireless control transceiver (412) that communicates with the tablet display device (Kennedy: par. [0024], [0027], and [0051]).
Regarding claim 8, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the touchscreen display (Kennedy: 20) is connected to a touch processor that is operable in response to a plurality of touch icons and touch gestures associated with a graphical 
Regarding claim 10, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 further comprising a battery charger (Gill: 460; Fig. 22; par. [0149]) to charge a battery (414) within the endoscope handle (402).
Regarding claim 13, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 wherein the cannula (Kucklick: 3) comprises a single cannula body (Kucklick: Figs. 11 and 12) that includes the first cannula channel (56) that can receive (is capable of receiving) a plurality of tools in sequence (Fig. 12). 
Regarding claim 24, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 further comprising a port (51; Kucklick: 24/29) for delivering a fluid through the cannula (intended use). 
Regarding claim 25, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 further comprising a cutting tool (Gill: 425; par. [0145] and Kucklick: par. [0048]) that is insertable through the cannula to cut tissue within a joint of a patient (intended use). 
Regarding claim 26, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 further comprising a suction device (Kucklick: 24/30) coupled to the cannula to remove fluid or debris from a surgical site within a patient (intended use). 
Regarding claim 27, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 further comprising a port (Kucklick: 24/29; par. [0035]) to insert a therapeutic agent through the cannula (intended use). 
Regarding claim 29, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1 wherein the tubular endoscope device (36) comprises a distal optical assembly (par. [0044]).
Regarding claim 33, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 29, and Gill teaches substitution of a prism assembly for the optical assembly such that an angle of view of the tubular endoscope device is offset from an insertion axis of the tubular endoscope device in order to provide angled viewing (Gill: par. [0101] and [0155]). It would have been obvious to one having ordinary skill in the art to have provided the prism assembly of Gill instead of the optical assembly in order to provide angled, off-axis viewing, as taught by Gill.
Regarding claim 34, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein a distal end of the tubular sheath comprises a lens (16) and Gill teaches substitution of a prism assembly for the optical assembly such that an angle of view of the tubular endoscope device is offset from an insertion axis of the tubular endoscope device in order to provide angled viewing (Gill: par. [0101] and [0155]). It would have been obvious to one having ordinary skill in the art to have provided the prism assembly of Gill instead of the optical assembly in order to provide angled, off-axis viewing, as taught by Gill.
Regarding claim 35, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the cannula, arthroscopic tool, and tubular sheath (10; par. [0038]) are sterile, single-use items (all are capable of such intended use) and the endoscope handle (32) and endoscope (36) are multi-use items. 
Regarding claim 36, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the light source controller is mounted in the tablet display device (Zwaneburg: par. [0130] – a processing unit within the tablet computer).
Regarding claim 37, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the light source controller in mounted in the endoscope handle (Navok: 62/electronic device within endoscope; see par. [0107]-[0108]).
Regarding claim 38, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the tablet display device comprises a portable handheld device configured to operate a graphical user interface (GUI) (Kennedy: par. [0028] – tablet computer utilizing Windows or iOS operating system).
Regarding claim 39, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 38, wherein the GUI is configured to operate in response to at least one of touch icons or touch gestures on the touchscreen display (Kennedy: par. [0027]-[0028] – Apple iPad having iOS). 
Regarding claim 40, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the handle control elements comprise a plurality of buttons that operate the camera to take images or video during the surgical procedure (par. [0041]).
Regarding claim 41, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein bidirectional control signals between the endoscope handle and the table display device are conducted by a cable that electrically connects the endoscope handle to the tablet display device (Kennedy: par. [0029]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok ,as applied to claim 1 above, in further view of Ebata et al. (US 2012/084814 A1).
Regarding claim 9, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the endoscope handle (Gill: 402; Fig. 22) comprises a camera module (404), a camera controller (par. [0144]), a wireless antenna (412), and a control panel (409), the endoscope handle being connectable to the tablet display device by a cable or wireless connect (Kennedy: par. [0024]-[0027]). Gill also teaches that the handle may have a cable (405) to provide a connection to the computer and associated display (par. [0147]), but does not specifically disclose that it is an HDMI transmitter. Ebata teaches an analogous handle for an analogous device wherein the handle includes a HDMI . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Navok, as applied to claim 1 above, in further view of Bala et al. (US 6478730 B1).
Regarding claim 11, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Navok disclose the system of claim 1 wherein the tubular endoscope device comprises a flexible tube with a plurality of optical fibers (Gill: par. [0150]), but does not specifically disclose the flexible tube being insertable within the cannula having a curved shape. Bala teaches an analogous tubular endoscope device (144) and cannula (146) that are both flexible and wherein the cannula (146) is formed with a material having shape memory such that the user can bend the structure to have a particular angular shape for viewing of sites within a body at different angles (col. 9, ll. 24-36). It would have been obvious to one having ordinary skill in the art to make the cannula of Cheung from a material having shape memory such that the user can bend the structure to have a particular angular shape for viewing sites within a body at different angles, as taught by Bala.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080 A1) in view of Kucklick et al. (US 2005/0234298 A1) in view of Bala et al. (US 6478730 B1) ) in view of Kennedy et al. (US 2013/0201356 A1) in view of Zwaneburg et al. (US 2006/0290710A1) in view of Navok et al. (US 2006/0173242 A1).
Regarding claim 21, Cheung discloses an arthroscopic system comprising: an endoscope handle (32; par. [0041]) including a camera (par. [0041]) and a light source (illumination source; par. [0041]), the endoscope handle being communicatively connected with a display device (par. [0042]); a cannula (50; par. [0047]) and a least one channel oriented along an insertion axis (Fig. 2); a fluid injection connector (51; par. [0047]); a tubular endoscope device (12/36; Fig. 2) having a diameter of 3 mm or less (par. [0009]-[0010]), the tubular endoscope device (12/36) having a distal optical assembly (par. [0044]) that is capable of sliding within the cannula (50; when the tubular endoscope device is inserted and removed) and operative to image a field of view including a surgical site accessible with a tool, the tubular endoscope device (10/36) including an annular array of optical fibers (78; Fig. 8B; par. [0052]-[0053]) optically coupled to a light source in the endoscope handle (32; par. [0035]-[0036]).
Although Cheung discloses the tubular endoscope device (10/36) being inserted into a cannula (50; Fig. 2; par. [0047]) for minimally invasive surgery, it does not specifically disclose the system including an arthroscopic tool operatively configured for insertion through a cannula channel of a cannula having a curved distal end such that the curved distal end is oriented along an insertion axis. Kucklick teaches an analogous endoscope system wherein an endoscope (2) and an arthroscopic tool (par. [0048]; Fig. 
Cheung does not specifically disclose the tubular endoscope device (12/36) including a flexible portion that is inserted through the curved distal end of the cannula. Bala teaches various analogous tubular endoscope devices (Figs. 1 and 14). In one embodiment the tubular endoscope device (Fig. 1; 4/14) is rigid, like that of Cheung. In another embodiment the tubular endoscope device (Fig. 14; 144/146) is flexible and wherein the sheath (146) is formed with a material having shape memory such that the user can bend the structure to have a particular angular shape for viewing of sites within a body at different angles (col. 9, ll. 24-36). It would have been obvious to one having ordinary skill in the art to make the tubular endoscope device of Cheung flexible and form the sheath from a material having shape memory such that the user can bend the structure to have a particular angular shape for viewing sites within a body at different angles, as taught by Bala.
However, Cheung does not specifically disclose that is display device is a tablet display device having a battery, a touchscreen display and a touch actuated camera 
Although Cheung teaches that the endoscope handle (32) includes a light source (par. [0043], [0039] and [0040]) that is configured to operate in response to a handle control element (par. [0040] – input controls for controlling the light source), it does not specifically disclose a data processor connected to a light source controller. Navok teaches an analogous endoscope handle (50) having a light source (65; Fig. 15; par. [0070]) that is connected to a data processor (electronic device within endoscope – see par. [0107]-[0108]) connected to a light source controller (62; see par. [0107]-[0108]) configured to operate in response to a handle control element (60; Figs. 11A and 15; par. [0107]-[0108]). Navok teaches that the benefit of this configuration is to provide a mechanism for controlling the operation of the endoscope (20) without interfering with the hermetic enclosure of the handle (50) for autoclaving/sterilization (par. [0108]). It would have been obvious to one having ordinary skill in the art to have provided the light source controller/mechanism of Navok to the system of Cheung in order to provide a mechanism for controlling the operation of the endoscope without interfering with the hermetic enclosure of the handle for autoclaving/sterilization, as taught by Navok.
Regarding claim 32, Cheung in view of Kucklick in view of Bala in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 21 wherein the fluid insertion connector defines a port (Cheung: 51; Kucklick: 24/29; par. [0033]; Fig. 2) for injection of a therapeutic fluid (intended use).

Claims 22, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kucklick in view of Bala in view of Kennedy in view of Zwaneburg in view of Navok, as applied to claim 21 above, in view of Gill et al. (US 2008/0064925 A1).
Regarding claims 22 and 23, Cheung in view of Kucklick in view of Bala in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 21, but does not disclose wherein the viewing angle of the tubular endoscope device is offset upon protruding from a distal end of the cannula, wherein the tubular endoscope is characterized by a field of view that is offset from the insertion axis. Gill teaches an analogous system wherein the tubular endoscope device (204; Fig. 24B; par. [0151]) has a distal optical assembly (560/562/564/566; Fig. 24B; par. [0151]) to image the field of view. Gill teaches substitution of a prism assembly for the optical assembly such that an angle of view of the tubular endoscope device is offset from an insertion axis of the cannula in order to provide angled viewing (Gill: par. [0101] and [0155]). It would have been obvious to one having ordinary skill in the art to have provided the prism assembly of Gill instead of the optical assembly of Cheung in order to provide angled viewing, as taught by Gill.
Regarding claim 31, Cheung in view of Kucklick in view of Bala in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 21 wherein the light source comprises a light emitting diode (LED) light source (par. [0041] and [0043] – illumination source) and the endoscope handle further comprises a battery (par. [0041] – power supply), and a wireless transmitter (par. [0042]) to transmit wireless image data. However, Cheung does not specifically disclose the endoscope handle .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok, as applied to claim 1 above, in further view of Amano et al. (US 2007/0249904 A1).
Regarding claim 28, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1, wherein the endoscope handle has a battery (Gill: 414), and a wireless transmitter (Gill: 412) such that wireless image data is transmitted to an external receiver in the tablet display device (Kennedy: par. [0033]; 60). However, Cheung in view of Gill in view of Kucklick does not specifically disclose the system further comprising a memory to record video of a surgical procedure, the memory being mounted in the endoscope handle. Amano teaches an analogous endoscope having a handle that includes a memory (par. [0037], [0062] and [0065]) to record a video of a surgical procedure. It would have been obvious to one having ordinary skill in the art to have included a memory in the handle of the . 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok, as applied to claim 1 above, in further view of Fowler et al. (US 2010/0081875 A1).
Regarding claim 42, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Zwaneburg in view of Navok disclose the system of claim 1. Although Cheung discloses wherein the light source comprises a plurality of light emitting diodes (LEDs) that are optically coupled to the distal end of the tubular endoscope device (par. [0043]), it does not specifically disclose that the plurality of LEDs are white. Fowler teaches an analogous device wherein the light source includes a plurality of white light emitting diodes that are useful due to its small package size, lifespan and color temperature (par. [0097]). It would have been obvious to one having ordinary skill in the art to have utilized white LEDs in the device of Cheung thereby taking advantage of their small package size, lifespan and color temperature, as taught by Fowler.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1 and 21 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zwaneburg, as discussed above. Regarding Applicant’s argument that Kennedy does not teach the camera being . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795